Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is kindly reminded to provide amendments to the claims/specification/etc. in black ink only to ensure accurate transmission of applicant’s intended amendments, etc.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) {MPEP § 2173.05(p)}.
Further regarding claim 26, it is unclear what/who is performing the function of pressing the probe against the fur or skin of the animal to bend the probe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Fisher US 7,992,525.

Regarding claim 13, Fisher discloses a delivery device comprising: 
a dosing chamber for delivering a substance therefrom (internal sides of element 2 of figure 1); 
and
a housing which includes said dosing chamber (outer sides of element 2);
wherein said housing is mounted on a collar device of an animal (figure 1), a harness of an animal or a neck strap of an animal, and comprising a flexible and bendable dosing probe that extends from said housing (elements 4/6 making up a flexible and bendable probe system as shown in figure 1 and described in at least column 5 lines 6-13 and column 5 lines 55-59), and wherein said collar device, said harness or said neck strap comprises an inner surface for resting on the animal (inherent to those with ordinary skill in the art as shown figure 1), an outer surface opposite said inner surface and side edges that extend between said outer and inner surfaces (inherent to those with ordinary skill in the art as shown figure 1), and said housing is mounted on said outer surface and said probe does not pass through said collar device, said harness or said neck strap, but instead is located adjacent one of said side edges (as shown in figure 1),and wherein said dosing probe is directed towards fur or skin of the animal on which said collar device overlies (where at least element 6 and parts of element 4 which make up the dosing probe as previously described are clearly shown in the recited orientation in figure 1).

Regarding claim 18, Fisher discloses the delivery device according to claim 13, wherein said probe is spaced by a gap from said one of said side edges (the previously described probe system comprises numerous parts spaced by a gap from the side edges as shown in figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher.

Regarding claim 16, Fisher teaches the delivery device according to claim 13, wherein said probe comprises a distal exit (as inherently known to those with ordinary skill in the art); but does not describe the exit as a slit shape.
However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such a shape, in order to provide a desired stream shape as a matter of design choice; since it would have been an obvious matter of design choice to make the different portions of the exit of whatever form or shape was desired or expedient, because a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.

Regarding claim 17, Fisher teaches the delivery device according to claim 13, but does not specify wherein said probe is parallel to said one of said side edges.
Fisher; however does describe “pivoting, extensibility, and/or varying the stream properties of the nozzle” (column 5 lines 55-57); therefore, it would have been obvious to provide the probe within the recited orientation, in order to provide a desired stream shape as a matter of design choice; since shifting the position of the probe/nozzle element would not have modified the operation of the device in an unknown manner.

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher in view of Jacobsen US 5,980,496.

Regarding claim 24, Fisher teaches a method of substance delivery comprising: providing a delivery device that comprises a dosing chamber for delivering a substance therefrom, and a housing which includes said dosing chamber; wherein said housing is mounted on a collar device of an animal, a harness of an animal or a neck strap of an animal, and comprising a flexible and bendable dosing probe that extends from said housing, and wherein said collar device, said harness or said neck strap comprises an inner surface for resting on the animal, an outer surface opposite said inner surface and side edges that extend between said outer and inner surfaces, and said housing is mounted on said outer surface and said probe does not pass through said collar device, said harness or said neck strap, but instead is located adjacent one of said side edges, and wherein said dosing probe is directed towards fur or skin of the animal on which said collar device overlies (see previous rejections); 
but does not specify using the delivery device to dispense a drug onto the fur or the skin of the animal to treat a medical condition of the animal.
Jacobsen; however, teaches the use of a substance delivery collar to deliver such a substance (summarized in the abstract). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to effectively utilize the device of Fisher to also deliver such well-known substances, etc.

Regarding claim 25, the references teach the method according to claim 24, wherein Jacobsen further teaches said medical condition comprises a parasite infestation (summarized in the abstract and described throughout).

Regarding claim 26, the references teach the method according to claim 24, where Fisher further describes further comprising pressing said dosing probe against the fur or skin of the animal so as to bend said dosing probe (where element 6 is at least described as being pressed and the connection lever being inherently bent in the described operation, etc.).

Response to Arguments
Applicant's arguments filed 8/2/22 have been fully considered but they are not persuasive.
Applicant argues that the outlet of Fisher is directed away from the animal so therefore does not disclose the probe being directed towards the animal. However, the rejection of claim 13 states that elements 4 and 6 together make up the probe of Fisher and that at least element 6 is directed towards the animal. Applicant should amend the claims to more specifically describe the orientation of the specific elements of the “probe,” etc. Furthermore, the rejection of claim 17 above also clearly points out the parts of Fisher that describe the obviousness of providing the outlet/nozzle of Fisher in different orientations, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644